DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All prior objection/rejections not specifically maintained in this Office action are hereby withdrawn in view of Applicant’s amendment and/or arguments filed 04/26/2022.
Claims 1 and 9-18 are pending.
Priority
As noted previously, Applicant has not filed a certified translation of prior application JP2017-1967718, as required by 37 CFR 1.55. Should Applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application must be submitted in reply to this action. Although no prior art dated after the filing date of JP2017-1967718 is currently relied upon, failure to provide a certified translation may result in no benefit being accorded for the non-English application, should such prior art be entered future procedings.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-17 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by US 20170291953 (Tamada; of record) and under 35 U.S.C. § 102(a)(1) and § 102(a)(2) as being anticipated by WO2016/056228 (publication date April 14, 2016) (Tamada '228; of record). The two references are equivalent disclosures. Tamada '228 is prior art under 35 U.S.C. § 102(a)(1) by virtue of its publication date. For convenience, this rejection will cite US 20170291953, as it is published in English.
Tamada discloses a CAR-expressing T cell comprising a CAR expression vector which comprises a nucleic acid encoding a chimeric antigen receptor and a nucleic acid encoding a T cell immune function-enhancing factor, wherein the nucleic acid encoding an immune function-enhancing factor is a nucleic acid encoding interleukin-7 and a nucleic acid encoding CCL19 [0015]. This CAR-expressing T cell conforms to the limitations of the composition comprising a nucleic acid delivery vehicle, a nucleic acid encoding interleukin-7 (IL-7), and a nucleic acid encoding chemokine (C-C motif) ligand 19 (CCL19) which is recited for administration in the method of claims 10 and 11. Tamada discloses that T cells expressing a transgene of a CAR specific for CD20 in tandem with IL-7 and CCL19 targeted mastocytoma cells in tumor-bearing mice more than T cells transformed with the conventional anti-human CD20 CAR (Example 8). This indicates that the nucleic acid delivery vehicle of Tamada had an ability to “accumulate to” malignant tumor cells, as recited in claim 12. Tumor-bearing mice receiving T cells expressing the anti-human CD20 CAR-IL-7 / CCL19 construct showed reduced tumor volumes and increased survival rates as compared to mice receiving T cells expressing anti-human CD20 CAR alone (Example 8). Accelerated necrosis was observed in tumors infiltrated with the anti-human CD20 CAR-IL-7/CCL19-expressing T cells (Example 9). Cytotoxic activity of the CAR-expressing T cells against tumor was confirmed by 51Cr release assay [0144-1045]. These results indicate that the nucleic acid delivery vehicle of Tamada displayed cytotoxicity toward malignant tumor cells as in claim 13. The anti-human CD20 CAR recognizes a tumor antigen, as in claims 14 and 16. The nucleic acid delivery vehicle of Tamada is a T cell separated from a living body, as in claim 17. 
Insofar as Tamada (as Tamada ‘228) was previously cited, Applicant argues as follows:
With respect to claims 10-14, 16-17 and 19-20, Applicant respectfully submits that Tamada '228 fails to disclose or suggest all the features of claim 10 and its dependent claims. To illustrate, claim 10 recites, among other things, a "method of decreasing malignant tumor recurrence." Tamada '228 fails to disclose this feature.

This is not persuasive for the following reasons.  Tamada discloses a method comprising administering a composition having all of the same physical and functional properties as the composition recited for administration in the pending claims. The administration of this composition is the only active step recited in the instant claims. Therefore, the method disclosed in Tamada inherently produces all of the effects of the method of the instant claims, including the recited intended outcome of decreasing malignant tumor recurrence. In fact, Tamada teaches that “the CAR-expressing T cells of the present invention are also effective for the prevention of cancer recurrence”, citing results shown in FIGS. 21, 22, 33 and 34 as evidence [0151]. Inherent anticipation extends to claim 15 because, even though Tamada does not recognize that the method evokes memory cells specific for antigens other than the target of the CAR, this outcome must have occurred because the methods are operationally identical.
Conclusion
Claims 10-17 are rejected.
Claim 1 and 9 are allowed.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W. Please note the examiner’s part-time schedule. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647